Citation Nr: 1540872	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bone and joint disorder, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1943 to November 1946.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2010 and June 2012, the appeal was remanded by the Board for further development.

In April 2015, in accordance with 38 C.F.R. § 20.901, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) regarding the medical questions at issue.  The VHA opinion was rendered in June 2015.  In July 2015, the Veteran responded to the June 2015 VHA opinion and submitted additional evidence, along with a waiver of review by the Agency of Original Jurisdiction (AOJ).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA reveals that, except for certain medical records, the documents therein are either duplicative of those contained in the Veteran's VBMS and paper files, or are irrelevant to the claim on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the VHA for further development.  VA will notify the Veteran if further action, on his part, is required.


REMAND

At the outset, the Board notes that the Veteran's case has been in adjudicative status since 2008 and it sincerely regrets the necessity of additional delay.  However, the Board finds that another remand is necessary not only to ensure that due process is followed, but also so that VA fulfills its duty to assist the Veteran and develop a complete record upon which to decide his claim, in a manner which affords him every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that a clarifying medical opinion is needed.  In April 2015, the Board sought an expert medical opinion from the VHA regarding the etiology of the Veteran's bone and joint disabilities.  At that time, the VHA medical professional was asked to answer the following questions: whether it was at least as likely as not that the Veteran's bone and joint disabilities 1) had their onset in active duty service; 2) were otherwise related to service; and/or 3) were aggravated by service or a service-connected disability.  The examiner was asked to specifically include a discussion and opinion describing the effect, if any, ionizing radiation exposure might have had on the development of the Veteran's bone and joint disabilities.

As reflected above, in June 2015, the VHA expert provided an opinion.  However, the June 2015 opinion addressed only the question of the effect of ionizing radiation exposure on the development of the Veteran's disabilities.  Therefore, as the questions regarding the Veteran's disabilities and a connection, if any, to other aspects of his service were not addressed, an addendum opinion should be obtained. 

The Board notes that it is obligated by law to ensure compliance with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure such.  See Stegall v. West, 11 Vet. App. 268 (1998).

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the June 2015 VHA examiner, to provide an addendum opinion as to the etiology of the Veteran's bone and joint disabilities.  If the June 2015 VA examiner is not available, the claims file should be forwarded to a similarly qualified examiner to provide the requested opinion.  The entire claims file, to include a copy of this Remand, must be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted, to include any addition examination of the Veteran, if deemed necessary by the reviewing examiner. 

The examiner should offer an opinion as to each of the following:

a) Whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's currently-diagnosed bone and joint disabilities had their onset in active duty service, or are related in any way to the Veteran's active duty service.

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently-diagnosed bone and joint disabilities were aggravated by service or any service-connected disability.  

All opinions must be supported by clear rationale, and a detailed discussion of the facts and medical principles involved must be provided.  In offering any opinion(s), the examiner must consider the full record, to include the Veteran's contentions. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

 The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




